417 F.2d 635
KORATRON MANUFACTURING COMPANY, Petitioner-Appellee.v.COWDEN MANUFACTURING COMPANY, Respondent-Appellant.
No. 23287.
United States Court of Appeals Ninth Circuit.
Oct. 31, 1969.

Jack Corinblit (argued), of Corinblit & Shapero, Los Angeles, Cal., Clay & Marye, Mt. Sterling, Ky., for appellant.
Moses Lasky (argued), David W. Lennihan, of Brobeck, Phleger & Harrison, San Francisco, Cal., for appellee.
Before JERTBERG, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is vacated and the cause is remanded to the District Court for further consideration in the light of the decision of the Supreme Court of the United States in Lear, Inc. v. Adkins, 1969, 395 U.S. 653, 89 S.Ct. 1902, 23 L.Ed.2d 610.